Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-36 directed to Group I, Species II-A, and Species II-B non-elected without traverse.  Accordingly, claims 1-36 have been cancelled.
Reasons for Allowance
Claims 37-39 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes  Vak (US 2017/0338045 A1), Nanson ’88 (US 2019/0040188 A1), and Nanson ’46 (US 2015/0144846). Vak discloses a perovskite solar cell with electrodes disposed facing each other, an electron transport layer, a perovskite layer, and a hole transport layer wherein the hole transport layer comprises an organic semiconductor layer. Nanson ’88 discloses an organic semiconductor that can be a hole transport layer in a perovskite solar cell that has a naphthyridine-2,6-dione backbone wherein the backbone can further include polythiophene groups. However, none of the prior art discloses Structural Formula I in a perovskite solar cell with a crystalline coherence length of 25Å – 30Å. No teaching, suggestion, or motivation can be found in the prior art to modify the organic semiconductor of Nanson ’88 to have both the structure required by Structural Formula I and a crystalline coherence length of 25Å – 30Å.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726